NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12354

            COMMONWEALTH   vs.   NEWTON N., a juvenile.



      Berkshire.      November 7, 2017. - February 5, 2018.

      Present:   Gants, C.J., Gaziano, Lowy, Budd, Cypher, &
                            Kafker, JJ.


Delinquent Child. Probable Cause. Insanity. Mental
     Impairment. Juvenile Court, Delinquent child. Practice,
     Criminal, Juvenile delinquency proceeding, Complaint,
     Arraignment, Dismissal.



     Complaint received and sworn to in the Berkshire County
Division of the Juvenile Court Department on June 2, 2016.

     A motion to dismiss was heard by Judith A. Locke, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Kyle G. Christensen, Assistant District Attorney (Joseph A.
Pieropan, Assistant District Attorney, also present) for the
Commonwealth.
     Laura Chrismer Edmonds for the juvenile.
     The following submitted briefs for amici curiae:
     Miriam H. Ruttenberg, Jennifer Honig, & Phillip Kassel for
Mental Health Legal Advisors Committee & others.
     Ryan M. Schiff, Committee for Public Counsel Services, &
Joseph N. Schneiderman for Youth Advocacy Division of the
Committee for Public Counsel Services.
     Daniel F. Conley, District Attorney for the Suffolk
                                                                   2


District, & John P. Zanini, Assistant District Attorney, for
District Attorney for the Suffolk District.


     GANTS, C.J.   This case presents two important issues

relevant to a Juvenile Court judge's consideration of a

prearraignment motion to dismiss a delinquency complaint.

First, we hold that a judge, in weighing whether the information

contained within the "four corners" of the complaint application

and related exhibits constitutes probable cause, may not

consider whether a juvenile was criminally responsible for the

charged offenses or whether the juvenile's mental impairment

rendered the juvenile incapable of having the requisite criminal

intent.   Second, we hold that, where a prosecutor exercises his

or her discretion to proceed to arraignment on a delinquency

complaint supported by probable cause, the judge may not dismiss

the complaint before arraignment on the grounds that dismissal

of the complaint is in the best interests of the child and in

the interests of justice.   Because the judge in this case

dismissed the delinquency complaint before arraignment where the

complaint was supported by probable cause and where the

prosecutor wished to proceed to arraignment, we vacate the

dismissal and remand the case to the Juvenile Court. 1


     1
       We acknowledge the amicus briefs submitted by the district
attorney for the Suffolk district; the youth advocacy division
of the Committee for Public Counsel Services; and the Mental
Health Legal Advisors Committee, on behalf of the Center for
                                                                     3


     Background.   On May 25, 2016, a police officer applied for

and obtained a delinquency complaint from a clerk-magistrate,

charging the juvenile with breaking and entering into a building

in the nighttime with the intent to commit a felony, in

violation of G. L. c. 266, § 16; breaking and entering into a

vehicle in the nighttime with the intent to commit a felony, in

violation of G. L. c. 266, § 16; larceny over $250, in violation

of G. L. c. 266, § 30 (1); and disorderly conduct, in violation

of G. L. c. 272, § 53.    The Commonwealth moved for arraignment

and the juvenile moved prearraignment to dismiss the delinquency

complaint.   The Juvenile Court judge, based on the documents

that were submitted as part of the police officer's complaint

application, allowed the juvenile's motion to dismiss and later

issued written findings of fact and conclusions of law.

     We summarize the judge's material findings.    On May 19,

2016, at approximately 1:35 A.M., police officers were

dispatched to a multiunit apartment complex in North Adams in

response to a report that a young boy wearing an orange shirt

and shorts was making noise and carrying a gun.    When the

officers arrived on the scene, they found two long rifles on the

ground near one of the apartments.    The officers later recovered

a revolver in the area.


Public Representation, Massachusetts Advocates for Children,
Strategies for Youth, Citizens for Juvenile Justice, and the
Center for Civil Rights Remedies.
                                                                      4


     Officer Ivan Cardeno spoke to the person who had reported

the incident, who told him that she had observed a young male,

approximately ten to twelve years old, enter two vehicles in the

parking lot while carrying a long rifle.    She noted that she saw

the boy holding the rifle up and repeatedly pulling the trigger,

without aiming it.

     Shortly thereafter, Officer Cardeno was informed that the

boy had been located.    As Officer Cardeno approached the boy,

who was wearing an orange T-shirt and shorts and whom he

recognized as the juvenile, he heard the boy loudly cursing at

the officers and attempting to pull away from them.    The

juvenile continued this behavior as the officers escorted him

home.    The boy sounded "deranged[,] making no sense at times."

     The juvenile's behavior and "deranged statements" continued

after he arrived home.    He declared himself to be "Satan" and

said "we have weapons" and "we are going to kill everyone." 2     His

mother informed the officers that he had experienced an outburst

earlier that day in Albany, New York, to which the police had

responded, but that nothing had been done then.

        Officer Cardeno determined that the juvenile was in need of

a mental evaluation and called for an ambulance.    As the

juvenile waited for the ambulance, he thrashed on the couch, hit

himself on the head with closed fists, and rubbed his head with

     2
         His mother denied that they had any firearms in the home.
                                                                    5


his fists "in a very hard manner."    When he was asked where he

had found the weapons, he said he got them from the house "with

the blue light" and agreed to show the officers the location of

the house.   He walked with the officers to an apartment near

where the police had first responded.    The officers knocked on

the door and, after receiving no answer, noted that the door was

unlocked and entered the apartment.    After opening the door,

they saw a night light that displayed a "bluish light."    When

the two occupants of the apartment were awakened, one of them

informed the officers that he had two black powder rifles and a

revolver in the home, but discovered that the weapons were

missing when he brought Officer Cardeno to see them.

     When the juvenile was being transported by ambulance to the

hospital, he began punching himself in the genitals with his

closed fists and had to be placed in restraints.    The ambulance

report indicated that the juvenile had an autism diagnosis and

that he had not received his morning medication.

     In explaining her reasons for allowing the motion to

dismiss all four charges contained in the delinquency complaint,

the judge noted that each of the alleged offenses included an

element of specific intent.   The judge concluded, "[b]ased on

the totality of the evidence," 3 that there was not sufficient


     3
       The record appears to reflect that, at the motion to
dismiss hearing, the juvenile's counsel provided the judge,
                                                                   6


evidence as to the element of intent or the element of

recklessness (for the charge of disorderly conduct) to support a

finding of probable cause.    The judge determined, based on the

juvenile's statements and actions, that the juvenile "was acting

in a diminished, if not psychotic state, and therefore could not

have possessed the requisite mental state."

     Apart from what the judge characterized as "the extensive

evidence of [the juvenile's] deranged mental state," the judge

further reasoned that the juvenile's age -- twelve years old at

the time of the offense -- was a "relevant" consideration in

determining probable cause.    She noted that "adolescent brains

are not as developed as [the brains of] adults when it comes to

controlling impulses, foreseeing consequences, and tempering

emotions," and that the juvenile was unable to control "any of

the three."

     The judge added:

          "It is not only in the best interest of [the juvenile]


without objection, with three exhibits that were not attached to
the application: (1) the medical record from the hospital the
juvenile was admitted to from May 25, 2016, to June 2, 2016; (2)
an undated psychological evaluation of the juvenile; and (3) a
letter dated June 22, 2016, from the Department of Developmental
Services informing the juvenile that his charges were preventing
his placement at a supervised residential placement program. In
her findings of fact, however, the judge stated that she relied
solely on the complaint application and the single exhibit
attached to that application. The Commonwealth does not contend
that the judge reached beyond the "four corners" of the
complaint application and its attached exhibit in formulating
her findings of fact.
                                                                  7


     but in the interest of justice to dismiss these four
     charges prior to arraignment. [The juvenile] is a child in
     need of aid. He needs resources that will help him
     understand his mental health status and how to ensure
     stabilization moving forward. What [the juvenile] does not
     need is the risk of a [court activity record information
     (CARI)] affecting access to necessary services or having
     any other impact on [the juvenile's] future needs."

The Commonwealth appealed from the dismissal of the delinquency

complaint, and we transferred the case to this court on our own

motion.

     Discussion.   1.   Probable cause determination.   The

Commonwealth contends that the judge erred in granting the

juvenile's prearraignment motion to dismiss because the

complaint application and its attached exhibit established

probable cause that the juvenile had committed the four charged

offenses.   Specifically, the Commonwealth contends that the

judge erred by concluding that, because of the juvenile's

"diminished, if not psychotic state," and the juvenile's age,

there was not probable cause regarding the intent required in

any of the four offenses.

     "[A] motion to dismiss a complaint [for lack of probable

cause] 'is decided from the four corners of the complaint

application, without evidentiary hearing.'"   Commonwealth

v. Humberto H., 466 Mass. 562, 565 (2013), quoting Commonwealth

v. Huggins, 84 Mass. App. Ct. 107, 111 (2013).   "To establish

probable cause, the complaint application must set forth
                                                                      8


'reasonably trustworthy information sufficient to warrant a

reasonable or prudent person in believing that the defendant has

committed the offense.'"   Humberto H., supra,

quoting Commonwealth v. Roman, 414 Mass. 642, 643 (1993).      "The

complaint application must include information to support

probable cause as to each essential element of the

offense."   Humberto H., supra at 565-566.    Probable cause

requires "more than mere suspicion," id. at 565,

quoting Roman, supra, but "considerably less than proof beyond a

reasonable doubt, so evidence that is insufficient to support a

guilty verdict might be more than sufficient to establish

probable cause."    Humberto H., supra.   See Commonwealth

v. O'Dell, 392 Mass. 445, 451 (1984), quoting K.B. Smith,

Criminal Practice and Procedure § 104 (1983) ("Probable cause

does not require the same type of specific evidence of each

element of the offense as would be needed to support a

conviction").   Because the sufficiency of the evidence to

establish probable cause is a question of law, we review the

judge's probable cause determination de novo.    See   Humberto

H., supra at 566.

     Here, there is abundant evidence contained in the complaint

application and the attached exhibit to support a finding of

probable cause that the juvenile committed the acts alleged in

each of the charged offenses.   The judge's probable cause
                                                                   9


finding, however, rested on her determination that the

information within the four corners of the complaint application

was insufficient to support a finding that the juvenile acted

with the requisite intent because the juvenile was either not

criminally responsible for his actions or was incapable of

forming the requisite intent due to mental impairment.   We need

not evaluate the weight of the information in the complaint

application regarding criminal responsibility or the juvenile's

capacity to form the requisite intent because questions of

criminal responsibility and mental impairment are not relevant

considerations in determining probable cause.   See Commonwealth

v. Matthews, 406 Mass. 380, 388 (1990).

     Criminal responsibility is not an element of an offense for

which probable cause need be found.   Rather, lack of criminal

responsibility is an affirmative defense in which the

Commonwealth bears the burden of proving "beyond a reasonable

doubt that the [juvenile] was criminally responsible" once the

juvenile proffers "some evidence" at trial that, when viewed in

the light most favorable to the juvenile, "would permit a

reasonable finder of fact to have a reasonable doubt whether the

[juvenile] was criminally responsible at the time of the

offense."   Commonwealth v. Lawson, 475 Mass. 806, 811-812

(2016).   See Mass. R. Crim. P. 14 (b) (2) (A), as appearing in

463 Mass. 1501 (2012) (if juvenile intends at trial to raise
                                                                  10


defense of lack of criminal responsibility, juvenile must notify

prosecutor in writing of such intention within time provided for

filing of pretrial motions).

     Mental impairment, often characterized as diminished

capacity, is not an affirmative defense.    See Commonwealth

v. Companonio, 445 Mass. 39, 45 n.7 (2005), quoting Commonwealth

v. Hardy, 426 Mass. 725, 729 n.5 (1998) (although "mental

impairment" is often colloquially referred to as "diminished

capacity," "[t]here is no 'diminished capacity' defense in this

Commonwealth").   Rather, consideration of a juvenile's mental

impairment "is merely an application of the ordinary rules of

law pertaining to the requisite mental state for conviction of a

particular crime charged."     Commonwealth v. Mazza, 366 Mass. 30,

34 (1974).   But, due to the complex nature of mental impairment,

evidence of which is often presented at trial through expert

testimony, we require defendants to provide the same notice

regarding their intent to raise an issue of mental impairment at

trial as we do their intent to raise a defense of criminal

responsibility.   See Mass. R. Crim. P. 14 (b) (2) (A) and

Reporter's Notes (Revised, 2004), Massachusetts Rules of Court,

at 186, 195 (Thomson Reuters 2016); Commonwealth v. Diaz, 431
Mass. 822, 829 (2000) ("this court has implicitly recognized

that the procedures set forth in [Blaisdell v. Commonwealth, 372
Mass. 753, 766-769 (1977),] and [Mass. R. Crim. P.]
                                                                    11


14 [b] [2] [B] should be applied where the defendant raises an

issue regarding his mental impairment").

     The probable cause determination made by a judge or clerk-

magistrate based on the information in a complaint application

is the same determination police officers must make in deciding

whether to arrest.   We do not reasonably expect either a police

officer or a judicial officer at this incipient stage of a

juvenile delinquency proceeding to have the information

necessary to engage in any meaningful assessment of possible

mental impairments or lack of criminal responsibility.    Whether

a juvenile's mental impairment renders him or her unable to form

the requisite intent for a charged offense is an issue for

trial, to be decided with the benefit of fair notice and perhaps

expert testimony; it is not an issue that is appropriately part

of the probable cause calculus.   Accordingly, the judge erred in

finding no probable cause based on the juvenile's inability to

form the requisite intent as a result of the juvenile's mental

impairment.

     The judge also erred by considering the juvenile's age in

determining his capacity to form the requisite intent.    A

juvenile's age may be given due consideration when evaluating

the weight to give an inference of consciousness of guilt from a

juvenile's nervousness when stopped by the police.

See Commonwealth v. Ilya I., 470 Mass. 625, 632 (2015).       But the
                                                                   12


judge treated the juvenile's age as if it were akin to some form

of mental impairment arising from the limitations of the

adolescent brain to control impulses, foresee consequences, and

temper emotions.   Mental impairment -- regardless of whether it

arises from an intellectual or psychological disorder, or from

an immature, developing brain -- is simply not within the

probable cause calculus.

     2.   Prearraignment dismissal based on best interests of the

child and interests of justice.   The juvenile contends that,

even if the complaint application were sufficient to support a

finding of probable cause, the judge did not abuse her

discretion in dismissing the complaint prior to arraignment

because she found that dismissal was both in the best interests

of the child and in the interests of justice.   The juvenile

contends that, in Humberto H., 466 Mass. at 576, we broadened

the power of dismissal for Juvenile Court judges by permitting

them to dismiss a complaint prior to arraignment even where the

judge finds probable cause to support the complaint, provided

the judge finds that dismissal is in the best interests of the

child and the interests of justice.   The juvenile misconstrues

our holding in Humberto H.   We did not then, and do not now,

grant a Juvenile Court judge the authority to dismiss a

complaint before arraignment where the prosecutor moves for

arraignment and where the complaint is supported by probable
                                                                         13


cause.

     Our opinion in Humberto H. must be understood in light of

its procedural context.   The Juvenile Court judge in that case

had continued the juvenile's arraignment on the delinquency

complaint alleging possession of marijuana with intent to

distribute "in order to determine whether the complaint was

issued based on probable cause."     Id. at 564.   The Commonwealth

filed a petition under G. L. c. 211, § 3, asking a single

justice of this court to vacate the order of continuance.          Id.

While the petition was pending, the juvenile filed a motion to

dismiss the complaint for lack of probable cause.      Id.   The

single justice denied the Commonwealth's petition on the ground

that the mere continuance of an arraignment is not the type of

order that warrants extraordinary relief, but declared in dictum

that, where the complaint had issued, the judge was "without

power to decline to arraign him on the charge."      Id.   At the

subsequent hearing on the motion to dismiss, the judge indicated

that he believed he had no authority to decline to arraign the

juvenile if the Commonwealth chose to proceed with the

arraignment, but declared that he would dismiss the case

immediately after arraignment.     Id.   After the prosecutor

declared her intent to go forward with the arraignment, the

judge, in keeping with the single justice's dictum, arraigned

the juvenile, but then heard argument on the juvenile's motion
                                                                    14


to dismiss and granted the motion, finding no probable cause

that the juvenile possessed the marijuana with the intent to

distribute.    Id.   The Commonwealth then appealed from the

dismissal.     Id.

     We affirmed the judge's dismissal of the complaint for lack

of probable cause, id. at 569, but went on to address the

question whether a Juvenile Court judge has the authority to

dismiss a complaint for lack of probable cause before

arraignment.     Id. at 571-576.   We concluded that, where "a

juvenile files a motion to dismiss a complaint before

arraignment based on the absence of probable cause, and where a

judge, after reviewing the 'four corners' of the complaint

application, concludes that there is a substantial likelihood

that the motion is meritorious, a judge does not abuse his

discretion in deciding to hear and rule on that motion before

arraignment to protect the child from the potential adverse

consequences of a CARI record."      Id. at 575.   We noted that,

"[a]fter arraignment, the juvenile's name and delinquency charge

become part of the juvenile's permanent CARI record, and may not

be expunged, even where the charge is immediately dismissed for

lack of probable cause."     Id. at 572.   Mindful of the importance

of "[p]rotecting a child from the stigma of being perceived to

be a criminal and from the collateral consequences of a

delinquency charge," we determined that the authority to rule on
                                                                   15


a motion to dismiss before arraignment to spare a child from a

CARI record where the complaint was without probable cause was

within the discretion of a Juvenile Court judge to "protect the

best interests of children consistent with the interests of

justice."   Id. at 576.    We did not grant judges the authority to

dismiss a delinquency complaint before arraignment where the

complaint was supported by probable cause; nor were we asked to

grant such authority.     Instead, we simply recognized that the

best interests of children and the interests of justice are

served by giving Juvenile Court judges the authority to dismiss

a complaint before arraignment where the complaint is not

supported by probable cause.

     Here, the juvenile asks that we grant Juvenile Court judges

the authority to dismiss a delinquency complaint before

arraignment that is supported by probable cause where the judge

determines that dismissal before arraignment would serve the

best interests of the child and the interests of justice.     We

decline to grant Juvenile Court judges this authority.

     Generally, where a complaint is supported by probable

cause, the decision to proceed with the prosecution rests in the

broad and exclusive discretion of the prosecutor.

See Commonwealth v. Cheney, 440 Mass. 568, 574 (2003).

"Judicial review of decisions which are within the executive

discretion of [a prosecutor] 'would constitute an intolerable
                                                                   16


interference by the judiciary in the executive department of the

government and would be in violation of art. 30 of the

[Massachusetts] Declaration of Rights.'" 4   Shepard v. Attorney

Gen., 409 Mass. 398, 401 (1991), quoting Ames v. Attorney Gen.,

332 Mass. 246, 253 (1955).   See Commonwealth v. Gordon, 410
Mass. 498, 500 (1991) (art. 30 instructs that judges may not

"exercise[] discretionary decision-making power to decide

whether a complaint, legally valid, should be pursued").    The

Legislature may authorize judges to dismiss a valid complaint

over a prosecutor's objection "without offending art. 30," as it

has, for instance, in certain cases where defendants who are

military veterans or active duty service members have

successfully completed a pretrial diversion

program.   Commonwealth v. Morgan, 476 Mass. 768, 780 (2017).

But in the absence of such legislative authorization, a judge

does not have the authority to dismiss a legally valid complaint

that a prosecutor chooses to prosecute, whether that be a

criminal complaint or a delinquency complaint.    See Victory


     4
       Article 30 of the Massachusetts Declaration of Rights, the
separation of powers doctrine, provides:

     "In the government of this commonwealth, the legislative
  department shall never exercise the executive and judicial
  powers, or either of them: the executive shall never exercise
  the legislative and judicial powers, or either of them: the
  judicial shall never exercise the legislative and executive
  powers, or either of them: to the end it may be a government
  of laws and not of men."
                                                                    17


Distribs., Inc. v. Ayer Div. of the Dist. Court Dep't, 435 Mass.
136, 143 (2001).

     We recognize that the Legislature has granted Juvenile

Court judges considerable discretion regarding the disposition

of a juvenile after an adjudication of delinquency.    See G. L.

c. 119, § 58; Commonwealth v. Mogelinski, 466 Mass. 627, 631

(2013), quoting Commonwealth v. Hanson H., 464 Mass. 807, 808

(2013) ("Juvenile Court judges have broad 'discretion . . . to

render individualized dispositions consistent with the best

interests of the child'").   Where allegations are proved beyond

a reasonable doubt, the judge may adjudicate the child to be

delinquent, or may continue the case without a finding and, with

the consent of the child and at least one parent or guardian,

place the child on probation.   G. L. c. 119, § 58.

See Commonwealth v. Magnus M., 461 Mass. 459, 466 (2012).     The

judge may even place the case on file after a child is

adjudicated delinquent on a complaint.   Id. at 463.   And, in all

juvenile proceedings, the statutory provisions regarding

delinquency, G. L. c. 119, §§ 52-63, "shall be liberally

construed so that the care, custody and discipline of the

children brought before the court shall approximate as nearly as

possible that which they should receive from their parents, and

that, as far as practicable, they shall be treated, not as

criminals, but as children in need of aid, encouragement and
                                                                  18


guidance."   G. L. c. 119, § 53.   But the Legislature has not

authorized Juvenile Court judges to dismiss valid delinquency

complaints before arraignment over the objection of a

prosecutor, and we do not infer from the aspirational language

of § 53 the legislative grant of such authority.

     Although a Juvenile Court judge is without authority to

dismiss a complaint supported by probable cause before

arraignment, we rely upon prosecutors to exercise their sound

discretion in deciding whether to proceed with the arraignment

of a juvenile, even where there is probable cause, and consider

whether prosecution will serve the best interests of the child

and the interests of justice.   See Carroll, petitioner, 453
Mass. 1006, 1006 (2009) (district attorney's authority to nol

pros criminal complaint may be exercised before

arraignment); Manning v. Municipal Court of the Roxbury Dist.,

372 Mass. 315, 318 (1977), quoting Attorney Gen. v. Tufts, 239
Mass. 458, 489 (1921) (where finding of probable cause has been

made, prosecutor has "[t]he authority vested in him by law to

refuse on his own judgment alone to prosecute a complaint or

indictment").   See generally Berger v. United States, 295 U.S.
78, 88 (1935) (prosecutor's interest in criminal prosecution "is

not that [he or she] shall win a case, but that justice shall be

done"); Robert H. Jackson, United States Attorney General, The

Federal Prosecutor, Address at Second Annual Conference of
                                                                  19


United States Attorneys (Apr. 1, 1940) ("the citizen's safety

lies in the prosecutor who tempers zeal with human kindness, who

seeks truth and not victims, who serves the law and not

factional purposes, and who approaches his task with humility").

Nowhere is the exercise of sound discretion more important than

in cases involving juveniles with mental health challenges. 5   In

cases where a juvenile is eligible, prosecutors also have the

option of considering diversion programs prior to arraignment as

an alternative to prosecution.   We note that the vast majority

of district attorneys have established such juvenile pretrial

diversion programs. 6


     5
       According to a 2006 nationally representative survey of
over 7,000 incarcerated youth, the majority of juvenile
offenders in residential facilities are diagnosed with at least
one mental illness, and the prevalence of severe mental health
illness among incarcerated youth (twenty-seven per cent) is two
to four times higher than the national rate of all youth. The
survey demonstrated that the majority of juvenile residential
facilities are ill prepared to adequately address the needs of
youth in their custody. See D. Gottesman & S.W. Schwarz,
National Center for Children in Poverty, Juvenile Justice in the
U.S.: Facts for Policymakers, at 3, 4 (July, 2011),
http://www.nccp.org/publications/pdf/text_1038.pdf [https:
//perma.cc/BP3U-SXGN].
     6
       As of 2015, ten of the eleven district attorneys in the
Commonwealth indicated that their office used pretrial diversion
programs for juvenile defendants in some capacity (informal or
formal). See E. Niedzwiecki, S. Irazola, C. Churchill, & M.
Field, ICF International, Massachusetts Juvenile Diversion
Assessment Study, at i (Jan., 2015), https://static1.squarespace
.com/static/58ea378e414fb5fae5ba06c7/t/593709d2197aeac077e3f2f9/
1496779220634/MADiversion_FinalReport_2015+01+14-FINAL.PDF
[https://perma.cc/WW2S-SRHV]. While most offices used diversion
prior to arraignment, "four offices indicated that diversion may
                                                                 20


     In this case, although we vacate the dismissal of the

delinquency complaint, the prosecutor needs to decide whether to

proceed anew with the arraignment, and, as part of that

discretionary decision, may consider all that has been learned

about the juvenile since the hearing on the motion to dismiss.

     Conclusion.   We vacate the order of dismissal of the

delinquency complaint and remand the matter to the Juvenile

Court for proceedings consistent with this opinion.

                                    So ordered.




also occur during the pre-complaint stage in cases where youth
are referred directly by law enforcement or a clerk[-]magistrate
to the [district attorney's] office." Id. at 23. In February,
2017, the district attorney for the Suffolk district launched
the Juvenile Alternative Resolution pilot program, which screens
"eligible juvenile offenders to determine their risk level and
service needs in order to connect them with individually-
tailored support networks." Juveniles who complete their
diversion programs successfully "will see their cases resolved
without convictions." See Press Release, DA Conley Launches
Juvenile Diversion Program with UMass Boston, Community Partners
(Feb. 3, 2017), http://www.suffolkdistrictattorney.com/da-umass-
community-partners-join-forces-in-historic-juvenile-diversion-
program [https://perma.cc/6XEZ-SU8X].